Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS & ADVISORS PCAOB REGISTERED June 30, Securities and Exchange Commission Office of the Chief Accountant Washington, DC 20549 Commissioners: We have read the statements made by Capital City Energy Group, Inc. (copy attached), which we understand will be filed with the United States Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of Capital City Energy Group, Inc.’s Form 8-K report dated June 25, 2008. We agree with the statements concerning our Firm in Item 4.01 of such Form 8-K. Very truly yours, /s/ Moore & Associates, Chartered Moore & Associates, Chartered June 30, 2675 S. Jones Blvd. Ste: 109, Las Vegas, NV 89128 (702)253-7511 Fax: (702)253-7501
